FILED
                             NOT FOR PUBLICATION                            JUN 06 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LUIS SANCHEZ-BAUTISTA,                           No. 09-73048

               Petitioner,                       Agency No. A077-285-277

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Luis Sanchez-Bautista, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
889, 894 (9th Cir. 2003). We deny in part and grant in part the petition for review,

and remand for further proceedings.

      The BIA did not abuse its discretion in denying Sanchez-Bautista’s motion

to reopen as untimely where the motion was filed more than two years after the

BIA’s final order of removal, see 8 C.F.R. § 1003.2(c)(2), and Sanchez-Bautista

did not show he was entitled to equitable tolling, see Iturribarria, 321 F.3d at 897.

      Because the BIA failed to address Sanchez-Bautista’s request to reopen his

proceedings sua sponte, we remand for the BIA to consider Sanchez-Bautista’s

request in the first instance. See Montes-Lopez v. Gonzales, 486 F.3d 1163, 1165

(9th Cir. 2007).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          2                                    09-73048